Defendant’s only contention on appeal is that County Court abused its discretion in revoking her probation and imposing a sentence of imprisonment inasmuch as she had made a good-faith effort to comply with the terms and conditions of her probation. While her blood pressure may have hindered her ability to work, thereby making it difficult for her to pay restitution, defendant admitted that she also failed to complete an alcohol treatment program, failed to maintain contact with her probation officer and absconded from probation supervision. In addition, at the time that defendant admitted to the material allegations of the petition, she was aware that her probation would be revoked and that she would receive the sentence ultimately imposed by County Court. Under the *842circumstances, we find no abuse of discretion by the court in revoking defendant’s probation and imposing a sentence of imprisonment that is within the statutory guidelines (see, People v Smith, 136 AD2d 867, lv denied 71 NY2d 1033; People v Howland, 108 AD2d 1019, 1020; People v Forman, 105 AD2d 984, 984-985).
Mikoll, Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.